                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PEN~SYLV ANIA

FRANK CHARLES DOUGLAS, III,
     Plaintiff,                                   CIVIL ACTION
                                                                          FILED
       v.
                                                                           !:il:.l" 13 2019
COMMISSIONER OF THE SOCIAL                        No. 18-4894            KATE BARKMAN, Clerk
SECURITY ADMr.--;ISTRA TION,                                           By           pep. Clerk
     Defendant.

                                ORDER AND Jt;DGMENT

       AND !',;OW, on September 13, 2019, upon consideration of Plaintiff Frank Douglas's

Brief in Support of his Request for Review (doc. 13) and the Commissioner's Response (doc.

18), it is ORDERED:

   1. Plaintiffs Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. lbe Clerk of Court is DIRECTED to mark this case CLOSED.




                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
